TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED MARCH 11, 2022



                                     NO. 03-21-00351-CV


 Appellant, Lesya Smith, Dependent Administrator // Cross-Appellants, Sue Evelyn Smith
                  Perkins, Sarah Caye Smith and Howard Mark Smith

                                               v.

Appellees, Sue Evelyn Smith Perkins, Sarah Caye Smith and Howard Mark Smith // Cross-
                    Appellee, Lesya Smith, Dependent Administrator




           APPEAL FROM PROBATE COURT NO. 1 OF TRAVIS COUNTY
               BEFORE JUSTICES GOODWIN, BAKER AND TRIANA
          DISMISSED ON JOINT MOTION -- OPINION BY JUSTICE TRIANA




This is an appeal from the judgment signed by the trial court on April 28, 2021. The parties have

filed a joint motion to dismiss the appeal, and having considered the motion, the Court agrees

that the motion should be granted. Therefore, the Court grants the motion and dismisses the

appeal. The appellant shall pay all costs relating to this appeal, both in this Court and in the

court below.